Citation Nr: 1500627	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  08-36 800A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for status post left calcaneal spur resection with heel pain and history of ankle stiffness, evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for left foot heel spur resection scar, currently evaluated as noncompensable. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Counsel



INTRODUCTION

The Veteran had active military service from August 1982 to August 2002.  

These matters come before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  

These matters were previously before the Board in August 2012 and were remanded for further development.  They have now returned to the Board for further appellate consideration.  The Board finds that there has been substantial compliance with the mandates of its remand. 


FINDINGS OF FACT

1.  During the rating period on appeal, the Veteran's status post left calcaneal spur resection with heel pain and history of ankle stiffness has been manifested by complaints of swelling, stiffness, and pain; objectively, she has had no pain on motion upon examination and has had normal range of motion, analogous to no more than moderate disability.

2.  During the rating period on appeal, the Veteran's left foot scar has not been manifested by pain or instability, and has not caused limitation of function. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 percent for the Veteran's left foot disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5015, 5270-5274, 5276-5284 (2014).

2.  The criteria for a compensable disability rating for left foot heel spur resection scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.118, Diagnostic Codes 7801-7805 (as in effect prior to and from October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in December 2007.

VA has a duty to assist the Veteran in the development of the claims.  The claims file includes medical records, and the statements of the Veteran and others in support of her claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  

VA examinations were obtained in January 2008 and September 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded adequate VA examinations.  The reports include clinical examination, and the Veteran's reported symptoms.  The report provides findings relevant to the criteria for rating the disabilities at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating the Foot

Normal ranges of ankle motion are 0 to 20 degrees for dorsiflexion and 0 to 45 degrees for plantar flexion. 38 C.F.R. § 4.71, Plate II.

Words such as "moderate" and "marked" are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

In evaluating disabilities rated on the basis of limitation of motion, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement. 38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Rating Scars

The Board observes that, while the Veteran's claim was pending, new rating criteria for evaluating skin disabilities became effective on October 23, 2008; these new regulations apply to claims filed on or after October 23, 2008. See 73 Fed. Reg. 54712 (September 23, 2008).  Although the Veteran did not specifically request review under the revised criteria, the Board has an obligation to consider all potentially applicable provisions of law and regulation and to apply the diagnostic criteria in a manner that maximizes a Veteran's benefits.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Bradley v. Peake, 22 Vet. App. 280 (2008).  The revised diagnostic criteria are potentially applicable for purposes of establishing an appropriate rating from October 23, 2008, onward.  See Fenderson v. West, 12 Vet. App. 119 (1999).   

DC 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion. Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling. Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling. Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling. Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling. Note (1) to Diagnostic Code 7801 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25. Note (2) provides that a deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118.

DC 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling. Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25. Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118.

Under the former code, DC 7803 provides a 10 percent rating for superficial unstable scars. Note (1) to DC 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118.

The former DC 7804 provides a 10 percent rating for superficial scars that are painful on examination. Note (1) to DC 7804 provides that a superficial scar is one not associated with underlying soft tissue damage. Note (2) provides that a 10-percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating. 38 C.F.R. § 4.118. DC 7804 also directs the rater to see 38 C.F.R. § 4.68 (amputation rule). 38 C.F.R. § 4.118.

The new DC 7804 provides a 10 percent rating for one or two scars that are unstable or painful, a 20 percent rating for three or four scars that are unstable or painful, and  a30 percent rating for five or more scars that are unstable or painful.  An unstable scar is one where there is, for any reason, a frequent loss of covering of skin over the scar.  If one or more scars are both unstable or painful, 10 percent is added to the evaluation that is based on the total number of unstable or painful scars.  

DC 7805 provides that other scars are to be rated on limitation of function of affected part. 38 C.F.R. § 4.118.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issues on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.
 
Rating Left Foot Disability

The Veteran is service connected for status post left calcaneal spur resection with heel pain and history of left ankle stiffness evaluated as 10 percent disabling from September 1, 2002.  In October 2007, the Veteran filed a claim for an increased rating.  The Veteran's left foot disability is rated under DC 5271-5015.  DC 5271 is the diagnostic code for the ankle.  DC 5015 is the diagnostic code for benign new growths of bones and is to be rated on limitation of motion of the affected parts, as arthritis, degenerative, except gout which will be rated under DC 5002.

Historically, an August 2004 statement from Dr. J.A. reflects that the Veteran suffers from chronic plantar fasciitis with exacerbated ankle symptoms due to altered gait from foot pain.  A March 2005 VA examination report reflects that the Veteran reported constant stiffness in the ankle with pain and plantar aspect heel pain, flare-ups during prolonged weigh bearing activities, and stiffness in the mornings.  She used no assistive devices, splints, or braces.  She reported swelling at the end of the day with prolonged activity.  She had dorsiflexion to 13 degrees and plantar flexion to 43 degrees with no pain on motion.  Posture and gait were normal.  X-ray was normal.  

In an October 2007 statement, the Veteran asserted that she has to modify her activities based on how well her ankle will be the next day.  She stated that her current job requires her to be on her feet eight hours a day.  She reported that she takes over the counter "Aleve" for pain.

A January 2008 VA examination report reflects that the Veteran reported pain and stiffness in her ankle.  She reported that the pain is worse in the morning or when she is sitting for prolonged periods of time and then standing.  She reported that the pain was a three to four on a scale of 10 on a daily basis.  She reported some difficulty with stairs.  She also reported that she can stand for approximately two hours, can walk one mile before she has pain, cannot wear heels, and has had periods of incapacitation.  

Upon examination in 2008, she walked with a limp.  She had palpable tenderness in the area of scar and some puffiness noted.  There was no palpable pain through the posterior and lateral aspects of the calcaneus.  There was no pain along the instep or along the metatarsal heads.  There was no gross deformity of the foot, no evidence of any gross swelling in the dorsal aspect of the foot, no evidence of pes planus, no evidence of hallux valgus, no misalignment of the Achilles with weight bearing, no callus formation, no hammer toes, no claw toes, and no edema, erythema, or tissue loss.  The Veteran had normal toe joint function.  She had normal dorsiflexion from 0 to 20 degrees and had plantar flexion from 0 to 45 degrees with normal inversion and eversion.  Repetitive range of motion times three did not reveal any pain, fatigue, weakness, or lack of endurance.  An x-ray was unremarkable.   

With regard to the scar, the suture line was 3 cm in length, flat, and nontender with no evidence of tissue breakdown.  There was no evidence of any tenderness or infection and no keloid.  

On January 9, 2008, the Veteran requested a reevaluation and stated that her pain is a constant four out of 10.  She also reported constant throbbing on the bottom of the foot and the inside portion of left heel, pain and stiffness in entire left ankle with increased activity, difficulty walking in the morning, and ankle swelling and pain to an eight out of 10 with aerobic activity.  The Veteran stated that she had walked two miles the night before the January 2008 VA examination and had walked for two hours the morning of the examination so that the examiner would have a better understanding of her disability.  She reported that her pain had increased to a nine out of 10 and that she had an altered gait.  

The claims file includes a written statement from the Veteran's employer, T.E., in which he stated that the Veteran suffers from what appears to be chronic pain related in to an injury to her left ankle and that 30 percent of her job consisted of walking or standing.  While he noted that she was "clearly in agony when standing or walking for an extended time", he also noted that she had never missed a day of work, performs her duties in an exemplary manner, and her disability does not affect her productivity or attitude.  

V.B., the Veteran's co-worker and friend, stated that she witnessed the Veteran struggling with her ankles, and had pain and discomfort when standing or walking for a period of time can be extraordinary.  V.B. also stated that she knows the Veteran to be an honest and upstanding citizen. 

D.W., the Veteran's mother-in-law, stated that she has seen the Veteran on vacation and that at those times, the Veteran has had problems with walking and standing for long periods of time, has a pronounced limp, pain in her face, and swollen legs and ankles by the end of the day.  

P.W., the Veteran's spouse, stated that the Veteran has moderate to severe pain and swelling after a full day's work and must elevate her feet every night for relief.  P.W. also stated that the Veteran takes Motrin routinely and deceases her activity level when her foot becomes really painful.  He stated that vacations must be planned to allow for day of rest in between days of significant walking.  He noted that she cannot walk miles a day any more or participate in aerobics, and that she hobbles out of bed in the morning due to pain and/or stiffness. 

In 2008 statements, the Veteran reported that the pain is significant enough to keep her awake at night, on occasion requires pain mediation stronger than NSAIDS, and prevents her from running and performing weight bearing exercise without severe pain and swelling.  She reported that the inability to exercise has affected her sense of well-being and confidence.   

The Veteran was provided with another VA examination in September 2012.  It reflects that the Veteran reported that she treats her foot with elevation and over the counter medication (Advil).  Upon examination, the Veteran was noted to have a normal examination, normal x-rays, and no functional limitation noted, even with repetitive use.  The Veteran had ankle flexion to 45 degrees with no objective evidence of painful motion, and dorsiflexion to 20 degrees with no objective evidence of painful motion.  Her range of motion was the same after repetitive use testing.  There was no pain on palpation.  She had full muscle strength with plantar flexion and dorsiflexion.  There was no laxity and no ankylosis.  

DC 5271 provides for a maximum 20 percent rating for marked ankle limitation of motion.  The VA examination reports, the most probative evidence of record, are against a finding of marked ankle limitation of motion.  To the contrary, they reflect no limitation of motion upon examination.  The Board acknowledges the reports of stiffness in the morning, and finds that even if the stiffness caused some limitation of motion in the morning or after lengthy periods of nonmovement, it would be no more than moderate.  The Veteran is still able to perform her work, does not take prescription pain relief medication on a regular basis, and does not regularly use a cane or assistive device to ambulate.  In January 2008, she was still able to walk two miles at a time, and the evidence is against a finding that her foot disability prevents her from her performing the duties of her employment.  

The Board also finds that there is not another pertinent diagnostic code for the ankle which would provide the Veteran with a higher evaluation.  The evidence does not support a finding of ankylosis, malunion (marked deformity) of the os calcis or astragalus, or astragelectomy.  To the contrary, the x-rays are normal.   

The Board has also considered the other rating criteria for the foot but finds that there is not a pertinent diagnostic code which would provide the Veteran with a higher or separate evaluation.  The evidence does not support a finding that her left foot disability has caused or aggravated malunion or nonunion of the tarsal or metatarsal bones (DC 5283), hammer toe (DC 5282), hallux rigidus (DC 5281), hallux valgus (DC 5280), Morton's disease (DC 5279), claw foot (DC 5278), weak foot (i.e. characterized by atrophy of the musculature, disturbed circulation and weakness) (DC 5277), or flatfoot (DC 5276).

The Board has also considered DC 5284 (other foot injuries).  Under DC 5284, a 10 percent rating is warranted for moderate foot injuries, a 20 percent rating is warranted for moderately severe foot injuries, and 30 percent rating is warranted for severe foot injuries.  The Veteran has reported symptoms of pain, stiffness, and swelling.  However, upon examination, even after considerable walking prior to her 2008 examination, she still did not have palpable pain through the posterior and lateral aspects of the calcaneus, pain along the instep or along the metatarsal heads, gross swelling in the dorsal aspect of the foot, or limited range of motion.  In 2012, she again had a normal examination, normal x-rays, and no functional limitation noted, even with repetitive use.  

The Board acknowledges the Veteran's statements and the lay statements of record but finds that in determining the actual degree of disability, the objective examinations are more probative of the degree of the Veteran's impairment than lay statements, especially in the Veteran's case as the rating for only the left foot is on appeal, and the lay statements do not distinguish between the two feet.  The Board acknowledges her statements as to incapacitation that she must elevate her foot after a day's work, that she can have pain up to a nine out of 10, and that she has an altered gait.  However, the Board also notes that she has been able to work with no reduction in productivity and had normal examinations in both 2008 and 2012.  Moreover, the Veteran's statements as to pain, swelling, and stiffness are adequately compensated in a "moderate" rating under the diagnostic codes.  The Board acknowledges the Veteran's statement as to incapacitating episodes; however, the Board does not find that the Veteran's need to elevate her foot after an eight hour day of work or after extensive walking or aerobics, is synonymous with a moderately severe foot disability.  

In sum, the Board finds that the service-connected left foot disability does not rise to the level of a moderately severe foot injury.  The Veteran's foot did not cause the Veteran to miss any days of work, did not cause significant impairment in functioning in her usual occupation, and did not require the use of corrective shoes or consistent prescription medication.  The Board finds that an increased rating is not warranted.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2014), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 
Rating Scar

The Veteran has a left foot heel spur resection scar evaluated as noncompensable under DC 7805 effective from September 2002.  The January 2008 VA examination report reflects that the Veteran's scar was 3 cm in length, flat, and nontender with no evidence of tissue breakdown.  There was no evidence of any tenderness or infection and no keloid.  The evidence does not reflect, and the Veteran has not contended, that her scar is deep, causes limitation of motion, is an area of 144 square inches or greater, is unstable, or is painful on examination or otherwise.  Thus, a compensable rating is not warranted.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Extra-schedular

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

With regard to the Veteran's left heel spur disability, the rating criteria allow for ankle disabilities to be rated based on limitation of motion, ankylosis, and deformity.   The rating criteria allow for foot disabilities to be rated based on specific criteria (i.e. swelling, weight-bearing problems, foot deformity, tenderness, spasm, pain, and callosities), but also to be rated based on whether the disability is moderate, moderately severe, or severe.  Any criteria which the Veteran could possibly have which are not in the rating criteria would be considered under the categories of moderate, moderately severe, or severe.  With regard to her scar, the rating criteria allow for a scar to be rated based on factors such as size, location, depth, pain, unstableness, and effect on motion of the pertinent body part.  There is no competent credible evidence of record that the Veteran has a symptom of her scar which falls outside the rating criteria.  The Board finds that the rating criteria reasonably allow for consideration of the Veteran's symptoms.  The Board acknowledges the Veteran's statement that her foot has caused her to lose confidence; however, this is not a symptom of a foot disability.  

Moreover, and importantly, the evidence does not reflect that the Veteran's disability, even if one were to consider her lost confidence and need to elevate her foot, has met the second prong of Thun (i.e. marked interference with employment or frequent periods of hospitalization).  The Veteran's employer has stated that the Veteran's foot disability has not caused her to miss a day of work, and has not affected her productivity.  The Board determines that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  The Board finds that this is not the Veteran's situation.  All of the pertinent symptoms and manifestations are addressed by the appropriate diagnostic codes. See Mittleider v. West, 11 Vet. App. 181 (1998). Accordingly, this is not a case involving an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities. 

Total rating for compensation purposes based on individual unemployability (TDIU)

A claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009). The evidence, as noted above, does not reasonably raise a claim for TDIU. 


ORDER

Entitlement to an increased rating for status post left calcaneal spur resection with heel pain and history of ankle stiffness, evaluated as 10 percent disabling is denied.

Entitlement to an increased rating for left foot heel spur resection scar, currently evaluated as noncompensable is denied. 




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


